Title: To Benjamin Franklin from Samuel Cooper, 17 July 1780
From: Cooper, Samuel
To: Franklin, Benjamin


My dear Sir,
Boston July 17th. 1780.
I wrote you not long since by the Rambler from Salem, and the Pallas from Newbury Port and have now too much Reason to fear that the Vessel in which Mr Austin sailed from hence the latter End of Jany, or the Beginning of Feby, is lost, as we have hitherto received no Account of it: By that Gentleman I wrote you largely.
This will be delivered to you by Mr Bromfield, Son of Henry Bromfield Esqr, whose respectable Family and Connections, and whose Reputation not only as a Merchant, but from the public offices he has so worthily sustained, you are not unacquainted with: His Brother Mr Bromfield late Merchant in London, and the Frowns he received from the Ministry upon Account of his distinguished Attachment to [torn: the?] American Cause, which obliged him to leave England, must also [torn: be?] known to you. The young Gentleman by whom I write, and who is much esteemed here, goes to England to look after his Father’s Property combined there with his Uncle’s; from whence he wishes to transfer it in the most advantageous Manner to France, where also, he has some important Accounts of his Father to settle. From your Philanthropy, and Inclination to secure the Property of every good Subject of the United States, I doubt not of your Readiness kindly to afford him your Countenance and aid in every Measure proper to be taken on these Occasions. This will be a particular Favor to a very deserving Gentleman and Family, for whom a Number of your Friends here are much interested.
I am Sir, with every Sentiment of Respect and Friendship, Your most obedient and very humble Servant
Samuel Cooper
 
Addressed: His Excellency Benjamin Franklin Esqr. / Minister Plenipotentiary from the United / States of America. / At the Court of Versailles.
Notation: Dr. Cooper 17 July 1781
